Citation Nr: 9912337	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  95-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1995 rating 
decision by the Boston, Massachusetts RO.  


REMAND

The veteran contends that he currently has defective hearing 
that is attributable to acoustic trauma sustained during 
service.

The veteran's DD Form 214 notes that his awards and 
decorations include the Purple Heart.  The DD Form 214 
further notes that the veteran's primary duty was military 
policeman.  The veteran testified during his September 1995 
personal hearing that during his period of military service, 
he was exposed to acoustic trauma without any ear protection.  
Specifically, he spoke of one incident, when "seven B-40 
rockets were fired at this villa" where he was staying.  The 
veteran also spoke of another incident, when he "drove over 
a command designated mine" which "exploded under the bed" 
of his truck.  The veteran stated that since that time he has 
experienced hearing loss.  The veteran further testified that 
he did not seek treatment for hearing loss until February 
1995, largely because of his psychiatric problems.

Audiological testing completed at a VA outpatient clinic in 
February 1995 notes the presence of "[b]ilateral 
symmetrical, mild to moderate, high frequency" sensorineural 
hearing loss."  A June 1998 VA clinical report notes a 
current diagnosis of mild to moderate high frequency 
sensorineural hearing loss.  In this regard, it should be 
pointed out that hearing acuity is not considered impaired 
for purposes of an award of service connection unless 
audiometric test results, including speech recognition 
scores, have reached a certain level.  Because the 
appropriate test results have never been obtained, the 
veteran should be afforded a VA audiometric examination to 
determine whether the veteran has a hearing status that is 
impaired to the point that entitlement to service connection 
may be considered.  See 38 C.F.R. § 3.385 (1998).

In addition, a VA examiner has advised the veteran that noise 
exposure during service could have contributed to his hearing 
loss.  Specifically, in a June 1998 letter, Ann M. Borzecki, 
M.D., noted that the veteran "was exposed to loud noises 
during warfare that included exploding rockets and 
landmines."  Dr. Borzecki opined that "[t]his type of 
hearing loss could certainly be secondary to this type of 
noise exposure."

Accordingly, in order to ensure that VA has fulfilled its 
obligation to assist the veteran in the development of 
evidence pertinent to his plausible claim, the case will be 
remanded for an additional medical evaluation to clarify the 
etiological relationship, if any, between any current 
defective hearing and any acoustic trauma sustained in 
service.  

Therefore, the case is REMANDED for the following actions:

1.  The RO should arrange for a VA 
audiological examination, to include an 
assessment of the veteran's hearing loss, 
if found to be present.  The examiner 
should thoroughly review the claims 
folder prior to examination, and, if 
hearing loss is found, express an opinion 
regarding whether it is at least as 
likely as not that the hearing disorder 
is attributable to acoustic trauma 
sustained during service.  The examiner 
should provide supporting rationale for 
all opinions expressed.

2.  Following completion of all requested 
development, the RO should again review 
the veteran's claim for service 
connection for defective hearing in the 
light of all evidence of record.  If 
action taken remains adverse to the 
veteran, the RO should provide the 
veteran and his representative an 
additional supplemental statement of the 
case, containing a recitation of all 
relevant evidence and a citation to the 
relevant law and regulations, and a 
statement of the reasons for action 
taken.  A reasonable period of time 
should be provided for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



